Citation Nr: 1147289	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  05-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for impingement syndrome of the right (dominant) shoulder, from January 31, 2002 to April 9, 2006. 

2.  Entitlement to an initial rating in excess of 20 percent for impingement syndrome of the right (dominant) shoulder, from April 10, 2006 to June 9, 2009. 

3.  Entitlement to an initial rating in excess of 30 percent for impingement syndrome of the right (dominant) shoulder, from June 10, 2009. 

4.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain, from January 31, 2002 to June 9, 2009. 

5.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain, from June 10, 2009. 

6.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, rated as part of the service-connected lumbosacral strain, from June 10, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1962 to October 1970. 

These claims come before the Board of Veterans' Appeals on appeal of a November 2004 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

These claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified in support of these claims at the RO in October 2008, before the undersigned Acting Veterans Law Judge. 

In January 2009 and August 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C.  As indicated in the August 2010 remand, the sixth claim was not initially part of the claims on appeal.  However, in a rating decision dated April 2010, the RO, in part, granted the Veteran service connection for right lower extremity radiculopathy as secondary to the service-connected lumbosacral strain, and assigned that disability an initial 10 percent rating, effective June 10, 2009.  The initial rating assigned that disability is thus part of the claim for a higher initial rating for the lumbosacral spine and in appellate status.  See 38 C.F.R. § 4.71a (2010), General Rating Formula for Diseases and Injuries of the Spine, Note (1).  


FINDINGS OF FACT

1.  On October 17, 2011, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting removal of the claims of entitlement to an initial rating in excess of 10 percent for impingement syndrome of the right (dominant) shoulder, from January 31, 2002 to April 9, 2006, an initial rating in excess of 20 percent for impingement syndrome of the right (dominant) shoulder, from April 10, 2006 to June 9, 2009, and an initial rating in excess of 30 percent for impingement syndrome of the right (dominant) shoulder, from June 10, 2009, from his appeal.

2.  From January 31, 2002 to June 9, 2009, the Veteran experienced moderate, recurring attacks of degenerative disc disease of the lumbar spine.  

3.  Since June 10, 2009, the Veteran's low back disability has worsened, causing more extensive limitation of motion, but not forward flexion to 30 degrees or less, ankylosis of the lumbar spine, or incapacitating episodes of degenerative disc disease.  

4.  Since June 10, 2009, the Veteran's right lower extremity radiculopathy has been no more than mild.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to an initial rating in excess of 10 percent for impingement syndrome of the right (dominant) shoulder, from January 31, 2002 to April 9, 2006, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to an initial rating in excess of 20 percent for impingement syndrome of the right (dominant) shoulder, from April 10, 2006 to June 9, 2009, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to an initial rating in excess of 30 percent for impingement syndrome of the right (dominant) shoulder, from June 10, 2009, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for entitlement to an initial 20 percent rating for lumbosacral strain, from January 31, 2002 to June 9, 2009, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5242, 5243 (2010); 38 C.F.R. §§ 3.321, DCs 5003, 5010, 5292, 5293, 5295 (2001).

5.  The criteria for entitlement to an initial rating in excess of 20 percent for lumbosacral strain, from June 10, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5242, 5243 (2010); 38 C.F.R. §§ 3.321, DCs 5003, 5010, 5292, 5293, 5295 (2001).

6.  The criteria for entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, rated as part of the service-connected lumbosacral strain, from June 10, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Shoulder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2010). 

On October 17, 2011, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting removal of the right shoulder claims from his appeal.  The Board construes this written statement as a withdrawal of the claims of entitlement to an initial rating in excess of 10 percent for impingement syndrome of the right (dominant) shoulder, from January 31, 2002 to April 9, 2006, entitlement to an initial rating in excess of 20 percent for impingement syndrome of the right (dominant) shoulder, from April 10, 2006 to June 9, 2009, and entitlement to an initial rating in excess of 30 percent for impingement syndrome of the right (dominant) shoulder, from June 10, 2009.  With regard to these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review them and they must be dismissed.

II.  Lumbosacral Strain & Right Lower Extremity Radiculopathy

A.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

1.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice on his claims by letters dated in June 2002, December 2003, March 2006, February 2007, March 2007 and June 2008.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  In the letters, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The VCAA notice letters, some having been sent before the RO initially adjudicated the Veteran's claims, are not timely.  However, the RO cured this timing defect by later readjudicating the Veteran's claims in an October 2008 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

2.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2010).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to the claims.  The RO also afforded the Veteran VA examinations of his back and right lower extremity, during which examiners addressed the severity of the disabilities at issue in this decision.    

B.  Analysis

The Veteran seeks higher initial ratings for his low back disability and related right lower extremity radiculopathy.  He claims that the ratings assigned these disabilities do not accurately reflect the severity of his low back and right leg symptoms.  According to written statements he and his representative submitted during the course of this appeal, including in October 2003, March 2005, December 2005, February 2006, October 2008, July 2010 and November 2011, medical histories the Veteran reported during VA examinations conducted in September 2004, April 2006 and June 2009, and his hearing testimony, presented in October 2008, he has had pain in his back since he got out of the service.  Allegedly such pain is not initially documented because he sought treatment, including shots, for it in Mexico, where medical care is cheaper, and did not complain about it or report it as he did not want to get fired or kicked out of the Reserves and National Guard.  He contends that eventually, once he began seeing Dr. Covington, he could no longer handle the pain.  

Allegedly in 1996, the pain worsened; since then, the pain, described as burning, throbbing and radiating to the right lower extremity, has been constant and severe, resulting in flare-ups precipitated by prolonged walking and standing.  The Veteran asserts that he has also experienced limitation of motion, bilateral peripheral neuropathy and right leg weakness, symptoms that have necessitated VA and private treatment, including cortisone shots, bed rest and the use of habit-forming medication (the dosage of which a doctor recently increased), a TENS unit and a cane.  The Veteran's back symptoms allegedly interfere with his ability to twist his body, bend far enough to touch his knees or backwards, lift more than 10 pounds, stand or sit for a prolonged period of time, or walk up stairs.  The Veteran asserts that a private doctor told him that retiring from the postal service in 2002 would be the best thing for his back.  Allegedly another doctor told him that if he had back surgery, his back would be worse and stiff, hindering his ability to bend down.  In support of his appeal, the Veteran refers to medical evidence of record confirming limitation of motion, diagnosing lumbosacral strain and establishing that he has a disc bulge at L3-L4.   

1.  Schedular Evaluation

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, staged ratings may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2010).  

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2010).  

a.  Low Back

VA has evaluated the Veteran's low back disability as 10 percent disabling from January 31, 2002 to June 9, 2009 and as 20 percent disabling from June 10, 2009, pursuant to Diagnostic Codes (DCs) 5292 and 5295 (initially) and 5237 (most recently).  

VA twice amended the DCs pertinent to spine ratings during the course of this appeal.  The Board is thus required to consider this claim pursuant to both the former and revised schedular rating criteria.  For the period prior to the effective date of the amendment, however, the Board must apply the former version of the regulation.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (a new law or regulation applies, if at all, only to the period beginning with the effective date of that law or regulation).  

For the period beginning the effective date of the amendment, the former or revised criteria may be applied depending on the circumstances.  When a new statute is enacted or a new regulation issued during the course of an appeal, VA must first determine whether the statute or regulation identifies the types of claim to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to the pending claim would produce genuinely retroactive effects.  If so, VA typically would not do so.  Otherwise, VA must do so.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation.  VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

To determine whether a new law has prohibited retroactive effects, one must review: (1) the nature and extent of the change of the law; (2) the degree of connection between the operation of the new rule and a relevant past event; and 
(3) familiar considerations of fair notice, reasonable reliance, and settled expectations.  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, upon review, a regulation appears to have a retroactive effect, then the regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Prior to the amendments at issue, DC 5292 governed ratings of limitation of motion of the lumbar spine.  DC 5295 governed ratings of lumbosacral strains and DC 5293 governed ratings of intervertebral disc syndrome.  Effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome, but continued to evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  

Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the DCs pertinent to ratings of the spine.  According to that renumbering, DC 5237 now governs ratings of lumbosacral strains and DC 5243 governs ratings of intervertebral disc syndrome.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2010)).

Prior to September 26, 2003, DC 5295 provided that a 0 percent rating was assignable for a lumbosacral strain with slight subjective symptoms only.  A 10 percent rating was assignable for strains with characteristic pain on motion.  A 20 percent rating was assignable for strains with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum rating of 40 percent was assignable for severe strains with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under DC 5292, a 10 percent rating was assignable for slight limitation of motion of the lumbar spine.  A 20 percent rating was assignable for moderate limitation of motion of the lumbar spine and a 40 percent rating was assignable for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Normal ranges of motion of the thoracolumbar spine include: flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2010).

Prior to September 23, 2002, a 10 percent rating was assignable for mild intervertebral disc syndrome under DC 5293.  A rating of 20 percent was assignable for moderate recurring attacks of intervertebral disc syndrome.  A 40 percent rating was assignable for severe, recurring attacks of intervertebral disc syndrome with intermittent relief.  A 60 percent rating was assignable for pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General Counsel held that: (1) DC 5293 involved loss of range of motion and, therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 were to be considered when a disability was evaluated under that diagnostic code; (2) When a veteran received less than the maximum rating under Diagnostic Code 5293 based upon symptomatology which included limitation of motion, consideration was to be given to the extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, even though the rating corresponded to the maximum rating under another DC pertaining to limitation of motion; and (3) The Board was to address entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) if there was evidence of "exceptional or unusual" circumstances indicating that the rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, was inadequate to compensate for the average impairment of earning capacity due to intervertebral disc syndrome, regardless of the fact that a veteran received the maximum schedular rating under a DC based upon limitation of motion.  See also DeLuca, 8 Vet. App. at 202.

Prior to September 26, 2003, a 40 percent rating was assignable for favorable ankylosis of the lumbar spine under DC 5289.  38 C.F.R. § 4.71a, DC 5289 (2002).  A rating in excess of 40 percent was assignable for unfavorable ankylosis of the lumbar spine, complete bony fixation (ankylosis) of the spine at a favorable angle, or certain residuals of a fractured vertebra.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2002).

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2010).

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

According to the general rating formula, a 10 percent rating is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is to be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

DCs 5003 and 5010 are also applicable to this claim.  DC 5010 provides that arthritis due to trauma and substantiated by x-ray findings is to be rated as degenerative arthritis, under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2001 & 2010).

DC 5003, which governs ratings of degenerative arthritis (hypertrophic or osteoarthritis) provides that such arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is to be applied for each major joint or group of minor joints affected by the limitation of motion.  38 C.F.R. § 4.71a, DC 5010 (2001 & 2010).   

The evidence in this case, which is documented below, establishes that the Veteran's low back disability picture more nearly approximates the schedular criteria for an initial 20 percent rating from January 31, 2002 to June 9, 2009, and does not more nearly approximate the schedular criteria for an initial rating in excess of 20 percent from June 10, 2010.  

From January 31, 2002 to June 9, 2009, the Veteran frequently sought treatment for worsening chronic back pain, including by multiple private and VA treatment providers, but all forms of treatment, including medication, injections and a TENS unit, failed.  During this time frame, physicians attributed the pain to variously diagnosed back disabilities, including degenerative disc disease, and the Veteran experienced moderate, recurring attacks thereof.   

Since June 10, 2009, the Veteran's low back disability has worsened, causing more extensive limitation of motion, but not forward flexion to 30 degrees or less, ankylosis of the lumbar spine, or incapacitating episodes of degenerative disc disease.  

The evidence discussed below also establishes that the radiculopathy in the Veteran's right lower extremity, found to be related to the service-connected low back disability on June 10, 2009, more nearly approximates the schedular criteria for an initial 10 percent rating.  Since a medical provider linked the radiculopathy and low back disability, the radiculopathy has been no more than mild.  

i.  From January 31, 2002 to June 9, 2009

The Veteran first received treatment for back pain in 1970.  He next received treatment for back pain in 1996, at which time he reported that the pain was radiating to his right buttock.  Physicians confirmed radiating back pain and noted paraspinal back spasms.  In 1997, he sought treatment for back pain, reported to have flared up the previous year, from numerous physicians.  He indicated that his work at the United States Postal Service, which required prolonged periods of standing, aggravated his radiating back pain.  Magnetic resonance imaging conducted in 1997 revealed bulging discs, but no herniation or definite nerve root impingement, mild degenerative arthritis and mild facet ligamentous hypertrophy.  That year, physicians diagnosed degenerative disc disease of the lumbar spine, were inconsistent in determining the cause of the reported radiating pain, recommended that the Veteran be excused from lifting over 20 pounds and administered a series of epidural steroid injections.  These injections provided minimal, temporary relief.  

By 1998, the Veteran was still undergoing treatment, including Ibuprofen, physical therapy, a TENS unit and trigger point injections, for back pain.  Physicians placed him on a physical profile for light duty during active training (National Guard) Physicians noted that they anticipated the Veteran experiencing intermittent flare-ups of back pain, which might necessitate rest and a restriction of activities on an as needed basis.  They also noted that this pain limited the Veteran's ability to bend.  Some confirmed that the pain radiated to the right hip.  

The Veteran experienced improvement in his back pain from the end of 1998 to the end of 2000.  Then, however, it recurred, first intermittently, then constantly, with other symptoms.  Physicians noted tenderness and pain, including on motion, muscle spasms and decreased range of motion, administered right lumbar facet blocks and epidural injections, and suggested that the Veteran refrain from repetitive bending and stooping below the waist at work.  

In February 2002, after the Veteran had seen numerous physicians, including a pain management specialist and a neurosurgeon, for his back pain and experienced no relief secondary to injections and a TENS unit, he returned to his private orthopedist for advice.  Based on results of magnetic resonance imaging and x-rays, this physician diagnosed degenerative joint disease of the lumbar spine with probable spinal stenosis and recommended a repeat neurosurgical evaluation.      

During that neurosurgical evaluation, conducted in March 2002, the Veteran reported that his back and hip pain was persistent and becoming progressively more severe.  The physician noted full range of flexion of the low back with minimal pain and tenderness in the right hip area.  He also noted that the Veteran's symptoms suggested possible lumbar radiculopathy with neurogenic claudication.  He recommended further testing.  This testing, including a lumbar myelogram and computer tomography scan conducted in May 2002, revealed a disc bulge/protrusion at L4-L5 and a minimal disc bulge at L3-L4.  These abnormalities continued to cause pain during 2002 and into 2003.  In October 2003, a physician referred the Veteran for a back brace.  

In September 2004, during a VA spine examination, the Veteran reported radiating pain from his back into his right hip.  He described the pain as burning, worse in cold, damp weather, and indicated that he took medication with mild relief and used a TENS unit on a daily basis to alleviate the pain.  He denied using a brace or any other assistive device.  He further indicated that he retired in 2002 and was able to perform activities of daily living.  The VA examiner noted forward flexion from 0 to 75 degrees (out of 90 degrees) with pain, full range of extension with pain, full range of lateral flexion and rotation without pain, and no additional motion loss, including after repetitive use and during flare-ups, secondary to fatigue, weakness and a lack of endurance.  He noted no muscle spasm, postural abnormalities or neurological deficits.  

During VA outpatient treatment visits from 2004 to 2006, physicians noted continuing, radiating back pain.   

In April 2006, during another VA spine examination, the Veteran reported radiating pain from his back into his right hip, thigh and knee and, during exacerbations, numbness in the right lower extremity.  He described the pain as burning, throbbing and constant with mild relief from medication and the use of a TENS unit.  He denied the use of a back brace or any other assistive device.  He indicated that this pain interfered with his ability to walk and that he had to sit down and rest every 20 to 30 minutes.  He further indicated that he was retired and that, other than activities involving a prolonged stance or prolonged sitting or walking, he was able to perform activities of daily living.  The VA examiner noted forward flexion from 0 to 65 degrees (out of 90 degrees) with pain, full range of extension with pain, full range of lateral flexion with pain and full range of lateral rotation without pain, no additional motion loss, including after repetitive use or during flare-ups, secondary to fatigue, weakness and a lack of endurance, mild to moderate tenderness over and decreased strength of the right paravertebral lumbar muscles and slumped posture.  He noted no muscle spasm or neurological deficits.  He also noted that testing revealed a small bulging disc, not a herniation, and diagnosed lumbosacral strain and degenerative disc disease.  

In September 2006, nerve conduction studies revealed a mild abnormality due to a prolongation of a portion of the tibial f-wave latency.  According to the report of these studies, this finding can be seen with a mild peripheral neuropathy, with a proximal lesion such as radiculopathy, or with a mild focal lesion.  X-rays conducted in May 2007 revealed osteoporosis of the low back and minimal degenerative joint disease at L3-L4 and L4-L5.  

During VA outpatient treatment visits dated from 2007 to 2008, physicians noted continuing back pain.  

In February 2008, the Veteran's private physician identified the various medications the Veteran had used to treat, in part, his chronic back pain, indicated that they had not been effective, and noted that, ultimately, the Veteran will need to see a pain control specialist for alternative treatments.  Magnetic resonance imaging conducted the next month showed, in part, additional disc bulging and mild canal stenosis.  A lumbar discography conducted in May 2008 revealed torn discs at L3-L4 and L4-L5. 

Clearly, after the Veteran's back pain recurred in 1996, it gradually worsened, necessitating very frequent treatment visits with private, VA and military providers.  Unfortunately, all forms of treatment did little, if anything, to alleviate the Veteran's pain.  Despite this, the Veteran was still able to function fairly well, albeit with certain work restrictions, including with regard to mobility.  During this time period, his flexion was limited to, at most, 25 percent of normal range (greater than 60 degrees) and his extension and lateral bending and rotation were normal.  Limitation of this extent would be considered no more than slight, warranting the assignment of a 10 percent rating under the former and revised criteria for rating back disabilities.  

That notwithstanding, during the time period at issue, physicians attributed the Veteran's back pain to variously diagnosed disabilities, including degenerative disc disease.  Given the frequency of the Veteran's treatment visits, it is clear that the Veteran was experiencing recurring episodes of the disease.  Moreover, during this time period, he reported or physicians noted that the pain was radiating in nature and causing weakness, suggesting that, together with the limitation of motion caused by the pain, the disease was more than slight, or moderate in severity.  Degenerative disc disease of this degree warrants the assignment of a 20 percent rating under the former criteria for rating back disabilities (revised criteria have a retroactive effect in this case as they are less favorable and do not provide the same entitlement).         

An initial schedular evaluation in excess of 20 percent is not assignable under the former or revised criteria for rating back disabilities, however, as there is no evidence of record indicating that, during the time period at issue, the Veteran had severe degenerative disc disease, ankylosis, or muscle spasm and the loss of lateral spine.  

ii.  From June 10, 2009

During a VA examination conducted on June 10, 2009, the Veteran reported constant, moderate, radiating pain, which has not necessitated physician-prescribed bed rest, but occasionally flares up, causing severe, sharp pain.  He further reported that he had to stay off of his feet to alleviate the flare-up.  At the time, he was using a cane and limped (also noted to be wearing a knee brace).  He indicated that he was retired, dependent on his wife to drive (during shoulder examination, reported that his shoulder disability hindered his driving ability), and able to perform activities of daily living.  The VA examiner noted tenderness on palpation of the low back, guarding on motion of the low back, forward flexion to 40 degrees once and to 35 degrees on repetitive movement (due to pain, weakness and fatigue), extension to 5 degrees, left lateral flexion and rotation to 20 degrees, right lateral flexion and rotation to 10 degrees, and no ankylosis.  The examiner diagnosed moderately severe lumbar spine degenerative joint disease.    

Thrice since the VA examination, the Veteran has been seen at a VA facility for low back pain.  During treatment visits, he reported a severe episode of back pain while driving to another state.  He also reported that he was on several medications for the pain and was using pain cream and his TENS unit.  

The limitation of motion shown during the June 2009 VA examination is 20 percent disabling under the former and revised criteria for rating back disabilities.  There is no evidence of record characterizing such limitation as severe (Veteran had 38 percent of normal flexion, including on repetitive use) or showing that the Veteran has ankylosis of the lumbar spine, or a severe lumbosacral strain.  Moreover, to the extent that his recurring back pain is due to degenerative disc disease, there is no evidence of record establishing that such disease is more than moderate or necessitates physician-prescribed bed rest.  


b.  Radiculopathy

DC 8520 governs ratings of diseases of the sciatic nerve.  It provides that a 10 percent rating is assignable for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assignable for moderate incomplete paralysis of the sciatic nerve. A 40 percent rating is assignable for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assignable for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2010).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, DC 8520 (2010).  

The Veteran first reported radiating pain to his right hip in 1996, but testing conducted over the years did not definitively establish that this radiating pain represented radiculopathy secondary to the Veteran's low back disability.  In fact, testing showed that the Veteran had degenerative changes in the right hip, which were independent of the low back disability and possibly causing the reported pain.  

In March 2002 and again in September 2006, testing indicated that the reported radiating pain could, but might not, represent radiculopathy associated with the Veteran's low back disability.  However, during a VA peripheral neuropathy examination conducted in May 2007, a VA examiner ruled out such a relationship.

In June 2009, during a VA examination, another VA examiner concluded otherwise, relating the radiculopathy to the Veteran's low back disability.  The examiner characterized the radiculopathy as mild.  Since then, during VA treatment visits, medical professionals have confirmed the condition, but not discussed the severity thereof.  Radiculopathy of this severity is 10 percent disabling.  In the absence of evidence of moderately severe radiculopathy, an initial rating in excess of 10 percent may not be assigned this condition.

2.  Extraschedular Evaluation

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased evaluation on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, neither the Veteran, nor the evidence raises the question of entitlement to higher initial ratings on an extraschedular basis.  The Veteran once mentioned that a doctor told him that retiring would be best for his back, but he later reported that he retired based on age.  In addition, medical documents of record include statements from physicians limiting the Veteran's job duties so as not to exacerbate his disabilities.  They do not indicate that these disabilities interfered, markedly or otherwise, with the Veteran's employment.  As such, referral of these claims to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 is unnecessary.

3.  Total Disability Rating Based on Individual Unemployability (TDIU)

A TDIU is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran, not having submitted evidence of unemployability, has not raised the question of whether he is entitled to a TDIU.  Consideration of such a claim is thus not warranted.


ORDER

The appeal on the claim of entitlement to an initial rating in excess of 10 percent for impingement syndrome of the right (dominant) shoulder, from January 31, 2002 to April 9, 2006, is dismissed.

The appeal on the claim of entitlement to an initial rating in excess of 20 percent for impingement syndrome of the right (dominant) shoulder, from April 10, 2006 to June 9, 2009, is dismissed.

The appeal on the claim of entitlement to an initial rating in excess of 30 percent for impingement syndrome of the right (dominant) shoulder, from June 10, 2009, is dismissed.

An initial 20 percent rating for lumbosacral strain, from January 31, 2002 to June 9, 2009, is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.  

An initial rating in excess of 20 percent for lumbosacral strain, from June 10, 2009, is denied.  

An initial rating in excess of 10 percent for right lower extremity radiculopathy, rated as part of the service-connected lumbosacral strain, from June 10, 2009, is denied.


_________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


